DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  The title recites, “TERMINAL DEVICE, BASE STATION DEVICE, WIRELESS COMMUNICATION SYSTEM, AND WIRELESS COMMUNICATION METHOD”. The title of invention is “technically inaccurate and non-descriptive”. [See 37 CFR 1.72(a) and MPEP § 606]. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “TERMINAL DEVICE, BASE STATION DEVICE, WIRELESS COMMUNICATION SYSTEM, AND WIRELESS COMMUNICATION METHOD FOR ALLOCATING RANDOM ACCESS RESOURCES IN AN UNLINCESED BAND” or equivalent thereof.
Appropriate correction is required.

The instant disclosure is objected to because of the following informalities: the instant specification identifies an US Patent application 15/968,322 as a parent application, but however, the US Patent application 15/968,322 is currently an US Patent. Thus, for a purpose of clarification, it is suggested to amend the instant specification to update the status of the parent application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5, 8, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,966,244 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are within a same scope as set forth below.
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 10,966,244 B2 by eliminating the elements and their respective functions of the claims as set forth below.
Claim 1 of Instant application
Claim 1 of U.S. Patent No. 10,966,244 B2
A terminal device comprising: a processor; and a memory connected to the processor, wherein the processor executes a process comprising: 
A terminal device comprising: a processor; and a memory connected to the processor, wherein the processor executes a process comprising:
receiving a resource specifying signal that includes resource information on a first plurality of random access resources that are 
receiving a resource specifying signal that includes resource information specifying a frequency in an unlicensed frequency band to a trigger signal that indicates allowance for transmission of the preamble;
selecting one preamble from a plurality of preamble candidates previously acquired; and
selecting one preamble from a plurality of preamble candidates previously acquired; and
 transmitting the preamble selected by using a random access resource based on the resource information.
  transmitting the preamble selected by using a random access resource based on the resource information, wherein the resource specifying signal includes the resource information on a plurality of random access resources that are arranged at an identical time and that have different frequencies, and
NONE
the transmitting includes: determining whether there is a response to a preamble previously transmitted by using the random access resource; and upon determining that there is no response, transmitting the preamble selected by using more random access resources than previously used random access resources.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 10,966,244 B2 by eliminating the italicized and underlined portions of limitation 2 and entire limitation 5 of U.S. Patent No. 10,966,244 B2’s claim 1.
Regarding claim 5, although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the instant application merely 
Claim 5 of Instant application
Claim 5 of U.S. Patent No. 10,966,244 B2
A base station device comprising: a processor; and a memory connected to the processor, wherein the processor executes a process comprising:
A base station device comprising: a processor; and a memory connected to the processor, wherein the processor executes a process comprising:
generating a resource specifying signal that includes resource information on a first plurality of random access resources that are arranged at a first identical time and that have different frequencies in an unlicensed band to transmit a preamble for random access;
generating a resource specifying signal that includes resource information specifying a frequency in an unlicensed frequency band to transmit a preamble for random access;
 transmitting the resource specifying signal generated; and
transmitting the resource specifying signal generated;
 NONE
determining whether a frequency band that is targeted for the random access is occupiable by a wireless communication system to which the base station device belongs;
 NONE
transmitting a trigger signal that indicates allowance for transmission of the preamble upon determining that the frequency band is occupiable; and
 receiving the preamble from a terminal device.
  receiving the preamble from a terminal device, wherein the resource specifying signal includes the resource information on a plurality of random access resources that are arranged at an identical time and that have different frequencies, and
NONE
wherein the preamble of the receiving of the preamble was transmitted by the terminal device by using more random access resources than previously used to transmit a preamble to which there was no response.


Regarding claim 8, although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application merely broadens the scope of the claim 6 of the U.S. Patent No. 10,966,244 B2 by eliminating the elements and their respective functions of the claims as set forth below.
Claim 8 of Instant application
Claim 6 of U.S. Patent No. 10,966,244 B2
A wireless communication system comprising: a base station device; and a terminal device,
A wireless communication system comprising: a base station device; and a terminal device,
wherein the base station device includes a first processor and a first memory connected to the first processor, the first processor executes a first process comprising:
wherein the base station device includes a first processor and a first memory connected to the first processor, the first processor executes a process comprising:
 generating a resource specifying signal that includes resource information on a first plurality of random access resources that are arranged at a first identical time and that have different frequencies in an unlicensed band to transmit a preamble for random access;
generating a resource specifying signal that includes resource information specifying a frequency in an unlicensed frequency band to transmit a preamble for random access;
 transmitting the resource specifying signal generated; and receiving the preamble from a terminal device;
transmitting the resource specifying signal generated;
 NONE
 determining whether a frequency band that is targeted for the random access is occupiable by a wireless communication system to which the base station device belongs; and
 NONE
 transmitting a trigger signal that indicates allowance for transmission of the preamble upon determining that the frequency band is occupiable,
 the terminal device includes a second processor and a second memory connected to the second processor, the second processor executes a second process comprising:
the terminal device includes a second processor and a second memory connected to the second processor, the second processor executes a process comprising:
 receiving the preamble from a terminal device.
  receiving the preamble from a terminal device, wherein the resource specifying signal includes the resource information on a plurality of random access resources that are arranged at an identical time and that have different frequencies, and
receiving the resource specifying signal;
receiving the resource specifying signal and the trigger signal;
 selecting one preamble from a plurality of preamble candidates previously acquired; and
selecting one preamble from a plurality of preamble candidates previously acquired; and
transmitting the preamble selected by using a random access resource based on the resource information.
transmitting the preamble selected by using the random access resource based on the resource information, wherein the resource specifying signal includes the resource information on a plurality of random access resource that are arranged at an identical time and that have different frequencies, and
NONE
the transmitting includes: determining whether there is a response to a preamble previously transmitted by using the random access resource; and upon determining that there is no response, transmitting the preamble selected by using more random access resources than previously used random access resources.


Regarding claim 12, although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the instant application merely broadens the scope of the claim 7 of the U.S. Patent No. 10,966,244 B2 by eliminating the elements and their respective functions of the claims as set forth below.
Claim 12 of Instant application
Claim 7 of U.S. Patent No. 10,966,244 B2
A wireless communication method executed by a terminal device, the wireless communication method comprising:
A wireless communication method comprising:
receiving a resource specifying signal that includes resource information on a first plurality of random access resources that are arranged at a first identical time and that have different frequencies in an unlicensed band to transmit a preamble for random access;
receiving a resource specifying signal that includes resource information specifying a frequency in an unlicensed frequency band to transmit a preamble for random access, and a trigger signal that indicates allowance for transmission of the preamble;
 selecting one preamble from a plurality of preamble candidates previously acquired; and
selecting one preamble from a plurality of preamble candidates previously acquired; and
 transmitting the preamble selected by using a random access resource based on the resource information.
transmitting the preamble selected by using a random access resource based on the resource information, wherein the resource specifying signal includes the resource information on a plurality of random access resource that are arranged at an identical time and that have different frequencies, and
 NONE
 the transmitting includes: determining whether there is a response to a preamble previously transmitted by using the random access resource; and upon determining that there is no response, transmitting the preamble selected by using more random access resources than previously used random access resources.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 12 of the instant application merely broadens the scope of the claim 7 of the U.S. Patent No. 10,966,244 B2 by eliminating the italicized and underlined portions of limitation 2 and entire limitation 5 of U.S. Patent No. 10,966,244 B2’s claim 7.
Regarding claim 16, although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application merely broadens the scope of the claim 8 of the U.S. Patent No. 10,966,244 B2 by eliminating the elements and their respective functions of the claims as set forth below.
Claim 16 of Instant application
Claim 8 of U.S. Patent No. 10,966,244 B2
A wireless communication method executed by a base station device, the wireless communication method comprising:
A wireless communication method executed by a base station device, the wireless communication method comprising:
generating a resource specifying signal that includes resource information on a first plurality of random access resources that are arranged at a first identical time and that have different frequencies in an unlicensed band to transmit a preamble for random access;
generating a resource specifying signal that includes resource information specifying a frequency in an unlicensed frequency band to transmit a preamble for random access;
 transmitting the resource specifying signal generated; and
transmitting the resource specifying signal generated;
 NONE
determining whether a frequency band that is targeted for the random access is occupiable by a wireless communication system to which the base station device belongs;
 NONE
transmitting a trigger signal that indicates allowance for transmission of the preamble upon determining that the frequency band is occupiable; and
 receiving the preamble from a terminal device.
  receiving the preamble from a terminal device, wherein the resource specifying signal includes the resource information on a plurality of random access resources that are arranged at an identical time and that have different frequencies, and
NONE
wherein the preamble of the receiving of the preamble was transmitted by the terminal device by using more random access resources than previously used to transmit a preamble to which there was no response.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 16 of the instant application merely broadens the scope of the claim 8 of the U.S. Patent No. 10,966,244 B2 by eliminating the entire limitations 4, 5 and 7 of U.S. Patent No. 10,966,244 B2’s claim 8.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 2, 6, 9, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,966,244 B2 as set forth above, and further in view of US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) and US 2010/0195636 A1 to Nakashima et al. (hereafter refers as Nakashima).
Regarding claims 2, 6, 9, 13 and 17, U.S. Patent No. 10,966,244 B2 does not explicitly claim wherein the resource specifying signal includes resource information “on a second plurality of random access resources”. 
Di Girolamo teaches a terminal device (Fig. 21, UE/WTRU) and a wireless communication method executed by a terminal device (the UE/WTRU perform a method, Fig. 21), comprising: 
a processor (processor 118, Fig. 1B and paragraph [54]); and 
a memory (a memory connected to the processor 118, Fig. 1B and paragraph [54]) connected to the processor process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [59, 198]), 
wherein the processor executes a process comprising: 
receiving a resource specifying signal that includes resource information on a first plurality of random access resources (UE with the processor receives UL allocation signal/message that specifying the RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21) in an unlicensed band to transmit a preamble for random access (the RACH preamble resource(s) includes an unlicensed frequency band for transmitting the preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
selecting one preamble from a plurality of preamble candidates previously acquired (UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
transmitting the preamble selected by using a random access resource based on the resource information (UE with the processor transmits the selected preamble by using the RACH preamble resource, i.e. time or subframe and frequency, Fig. 10, 11 paragraph [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]),
wherein the resource specifying signal includes resource information on a second plurality of random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource specifying signal includes resource information on a second plurality of random access resources as taught by Di Girolamo, with the claims of U.S. Patent No. (see Di Girolamo, paragraphs [121, 159-161, 165, 178]).
However, U.S. Patent No. 10,966,244 B2 in view of Di Girolamo does not explicitly claims random access resources that “are arranged at a second identical time and that have the different frequencies”.
Nakashima teaches a second plurality of random access resources that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the preamble for random access (a second RACH/RA interval/time includes plurality of random access frequencies, paragraph [111], that are arranged at an identical time slot and having different frequencies, Fig. 10, wherein these random access frequencies are used in a same assignment period).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the second plurality of random access resources that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the preamble for random access as taught by Nakashima, with the claims of second plurality of random access resources as claimed by U.S. Patent No. 10,966,244 B2 in view of Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in multiple time resources for transmitting the preamble, thus increase diversity for the teachings (see Nakashima, paragraphs [111, 141, 154]).

Claims 3, 7, 10, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,966,244 B2 in view of US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) and US 2010/0195636 A1 to Nakashima et al. (hereafter refers as Nakashima) as applied to claims above, and further in view of US 2018/0132273 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 3, 7, 10, 14 and 18, U.S. Patent No. 10,966,244 B2 in view of Di Girolamo and Nakashima claims a time interval between identical times including the first identical time and the second identical time (a time between RACH subframes/intervals, each interval including a plurality of frequencies located at identical time, see Di Girolamo, paragraphs [121, 127, 159-161, 165, 178], see Nakashima, Fig. 10).
However, U.S. Patent No. 10,966,244 B2 in view of Di Girolamo and Nakashima does not explicitly claim wherein the resource specifying signal “includes resource information” on the time interval.
Zhang teaches receiving a resource specifying signal includes resource information on a time interval between times (a UE receives a configuration, specifying RA resources for the UE to transmit preamble, from an eNB, wherein the configuration comprises preamble periods and interval between the periods, paragraphs [46-48, 92] and Fig. 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the resource specifying signal includes resource information on a time interval time interval between identical times including the first identical time and the second identical time as claimed by U.S. Patent No. 10,966,244 B2 in view of Di Girolamo and Nakashima, for a purpose of clearly specifying the time interval by receiving the time interval from the resource specifying signal (see Zhang, paragraphs [46-48, 92] and Fig. 4).

Claims 4, 11, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,966,244 B2 as set forth above, and further in view of US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo).
Regarding claims 4, 11, 15, U.S. Patent No. 10,966,244 B2 does not explicitly claim “determining whether the unlicensed band is available, wherein the transmitting is executed upon the unlicensed band is available”.
Di Girolamo teaches receiving a resource specifying signal that includes resource information on a first plurality of random access resources (UE with the processor receives UL allocation signal/message that specifying the RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21) in an unlicensed band to transmit a preamble for random access (the RACH preamble resource(s) includes an unlicensed frequency band for transmitting the preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
(UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
transmitting the preamble selected by using a random access resource based on the resource information (UE with the processor transmits the selected preamble by using the RACH preamble resource, i.e. time or subframe and frequency, Fig. 10, 11 paragraph [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]),
determining whether the unlicensed band is available (determining whether the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]), wherein the transmitting is executed upon the unlicensed band is available (wherein the transmitting is executed upon determining that the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining whether the unlicensed band is available, wherein the transmitting is executed upon the unlicensed band is available as taught by Di Girolamo, with the claims of U.S. Patent No. 10,966,244 B2, for a purpose of increase efficiency in transmitting the preamble by ensure that the unlicensed band is available for transmitting(see Di Girolamo, [105, 110, 118, 120, 163]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) in view of US 2010/0195636 A1 to Nakashima et al. (hereafter refers as Nakashima).
Regarding claims 1 and 12, Di Girolamo teaches a terminal device (Fig. 21, UE/WTRU) and a wireless communication method executed by a terminal device (the UE/WTRU perform a method, Fig. 21), comprising: 
a processor (processor 118, Fig. 1B and paragraph [54]); and 
a memory (a memory connected to the processor 118, Fig. 1B and paragraph [54]) connected to the processor process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [59, 198]), 
wherein the processor executes a process comprising: 
receiving a resource specifying signal that includes resource information on a first plurality of random access resources (UE with the processor receives UL allocation signal/message that specifying the RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21) in an unlicensed band to transmit a preamble for random access (the RACH preamble resource(s) includes an unlicensed frequency band for transmitting the preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
selecting one preamble from a plurality of preamble candidates previously acquired (UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
(UE with the processor transmits the selected preamble by using the RACH preamble resource, i.e. time or subframe and frequency, Fig. 10, 11 paragraph [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]).
However, Di Girolamo does not explicitly teach the first plurality of random access resources “are arranged at a first identical time and that have different frequencies”.
Nakashima teaches a terminal device (Fig. 2, UE/WTRU) and a wireless communication method (the UE/WTRU perform a method, Fig. 11 and 12) comprising: 
a processor (processor/computer system, paragraph [157] and Fig. 2); and
a memory connected to the processor (a computer-readable medium for storing program executable by the processor/computer system, paragraphs [157-158]), wherein the processor executes a process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [59, 158]) comprising:
receiving a resource specifying signal that includes resource information (UE with the processor receives random access scheduling information from an eNB/base station, paragraphs [99, 105, 111]) on a first plurality of random access resources that are arranged at an identical time and that have different frequencies (including information on a plurality of random access frequencies, paragraph [111], that are arranged at an identical time slot and having different frequencies, Fig. 10, wherein these random access frequencies are used in a same assignment period) in a band (in a frequency band/region, paragraphs [10, 154] and Fig. 10) to transmit a preamble for random access (specifying resource(s), i.e. frequencies at particular TTI, for transmitting a preamble for random access, paragraph [111]); and
transmitting a preamble by using a random access resource based on the resource information (UE with the processor transmits a preamble by using a resource, i.e. time or subframe and frequency, allocated via the random access scheduling information, paragraph [111, 141]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the resource specifying signal that includes resource information on the first plurality of random access resources that are arranged at an identical time and that have different frequencies as taught by Nakashima, with the teachings of receiving the resource specifying signal that includes resource information in the unlicensed band to transmit a preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in time resource for transmitting the preamble, thus increase diversity for the teachings (see Nakashima, paragraphs [111, 141, 154]).
Regarding claims 2 and 13, the combination of Di Girolamo and Nakashima further teaches wherein the resource specifying signal includes resource information on a second plurality of random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178]) that are arranged at a second (a second RACH/RA interval/time includes plurality of random access frequencies, paragraph [111], that are arranged at an identical time slot and having different frequencies, Fig. 10, wherein these random access frequencies are used in a same assignment period).
Regarding claims 4 and 15, Di Girolamo further teaches wherein the process comprises: 
determining whether the unlicensed band is available (determining whether the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]), wherein the transmitting is executed upon the unlicensed band is available (wherein the transmitting is executed upon determining that the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]). 
Regarding claims 5 and 16, Di Girolamo teaches a base station device (eNB/base station, Fig. 21) and a wireless communication method executed by a base station device (see method executed by the eNB/base station, Fig. 21) comprising: 
a processor (processor, paragraph [198]); and 
a memory (a memory connected to the processor, paragraph [198]) connected to the processor, wherein the processor executes a process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [59, 198]) comprising: 
generating a resource specifying signal that includes resource information on a first plurality of random access resources (the base station with the processor generates an UL allocation signal specifying the RACH preamble resource(s), paragraphs [118, 121]) in an unlicensed band to transmit a preamble for random access (includes an unlicensed frequency band for transmitting a preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);  
transmitting the resource specifying signal generated (the base station with the processor transmits the UL allocation signal to a UE, paragraphs [96, 121, 140] and Fig. 21); and
receiving the preamble from a terminal device (the base station with the processor receives a preamble from the UE, Fig. 10, 11 paragraph [130, 140, 142, 174]).
However, Di Girolamo does not explicitly teach the first plurality of random access resources “are arranged at a first identical time and that have different frequencies”.
Nakashima teaches a base station device (eNB/base station, Fig. 1) comprising: 
a processor (processor, paragraphs [94-95, 158]); and 
a memory (a memory connected to the processor, paragraphs [94-95, 158]) connected to the processor, wherein the processor executes a process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [94-95, 158]) comprising: 
generating a resource specifying signal that includes resource information (the base station with the processor generates random access scheduling information, paragraphs [99, 105, 111]) on a first plurality of random access resources that are arranged at a first identical time and that have different frequencies (including information on a plurality of random access frequencies, paragraph [111], that are arranged at an identical time slot and having different frequencies, Fig. 10, wherein these random access frequencies are used in a same assignment period) in a band in a frequency band/region, paragraphs [10, 154] and Fig. 10) to transmit a preamble for random access (specifying resource(s), i.e. frequencies at particular TTI, for transmitting a preamble for random access, paragraph [111]);
transmitting the resource specifying signal generated (the base station with the processor transmits the UL allocation signal to a UE, paragraphs [99, 105, 111]); and 
receiving the preamble from a terminal device receiving the preamble from a terminal device (the base station with the processor receives a preamble from the UE, paragraph [111, 141]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource specifying signal that includes resource information on the first plurality of random access resources that are arranged at an identical time and that have different frequencies as taught by Nakashima, with the teachings of the resource specifying signal that includes resource information in the unlicensed band to transmit a preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in for transmitting the preamble, thus increase diversity for the teachings (see Nakashima, paragraphs [111, 141, 154]).
Regarding claims 6 and 17, the combination of Di Girolamo and Nakashima further teaches wherein the resource specifying signal includes resource information on a second plurality of random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the preamble for random access (a second RACH/RA interval/time includes plurality of random access frequencies, paragraph [111], that are arranged at an identical time slot and having different frequencies, Fig. 10, wherein these random access frequencies are used in a same assignment period).
Regarding claim 8, Di Girolamo teaches a wireless communication system (Fig. 21) comprising: 
a base station device (eNB/base station, Fig. 21); and 
a terminal device (Fig. 21, UE/WTRU), 
wherein the base station device includes a first processor (processor, paragraph [198]) and a first memory connected to the first processor (a memory connected to the processor, paragraph [198]), the first processor executes a first process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [59, 198]) comprising: 
generating a resource specifying signal that includes resource information on a first plurality of random access resources (the base station with the processor generates an UL allocation signal specifying the RACH preamble resource(s), paragraphs [118, 121]) in an unlicensed band to transmit a preamble for random access (includes an unlicensed frequency band for transmitting a preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
(the base station with the processor transmits the UL allocation signal to a UE, paragraphs [96, 121, 140] and Fig. 21); and 
receiving the preamble from a terminal device (the base station with the processor receives a preamble from the UE, Fig. 10, 11 paragraph [130, 140, 142, 174]); 
the terminal device includes a second processor (processor 118, Fig. 1B and paragraph [54]) and a second memory (a memory connected to the processor 118, Fig. 1B and paragraph [54]) connected to the second processor, the second processor executes a second process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [59, 198]) comprising: 
receiving the resource specifying signal (UE with the processor receives UL allocation signal/message that specifying the RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21); 
selecting one preamble from a plurality of preamble candidates previously acquired UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
transmitting the preamble selected by using a random access resource based on the resource information (UE with the processor transmits the selected preamble by using the RACH preamble resource, i.e. time or subframe and frequency, Fig. 10, 11 paragraph [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]). 
However, Di Girolamo does not explicitly teach the first plurality of random access resources “are arranged at a first identical time and that have different frequencies”.
Nakashima teaches a base station device (eNB/base station, Fig. 1) comprising: 
a processor (processor, paragraphs [94-95, 158]); and 
a memory (a memory connected to the processor, paragraphs [94-95, 158]) connected to the processor, wherein the processor executes a process (the processor is configured to execute the instructions from the memory to perform the functions, paragraphs [94-95, 158]) comprising: 
generating a resource specifying signal that includes resource information (the base station with the processor generates random access scheduling information, paragraphs [99, 105, 111]) on a first plurality of random access resources that are arranged at a first identical time and that have different frequencies (including information on a plurality of random access frequencies, paragraph [111], that are arranged at an identical time slot and having different frequencies, Fig. 10, wherein these random access frequencies are used in a same assignment period) in a band in a frequency band/region, paragraphs [10, 154] and Fig. 10) to transmit a preamble for random access (specifying resource(s), i.e. frequencies at particular TTI, for transmitting a preamble for random access, paragraph [111]);
(the base station with the processor transmits the UL allocation signal to a UE, paragraphs [99, 105, 111]); and 
receiving the preamble from a terminal device receiving the preamble from a terminal device (the base station with the processor receives a preamble from the UE, paragraph [111, 141]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource specifying signal that includes resource information on the first plurality of random access resources that are arranged at an identical time and that have different frequencies as taught by Nakashima, with the teachings of the resource specifying signal that includes resource information in the unlicensed band to transmit a preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in for transmitting the preamble, thus increase diversity for the teachings (see Nakashima, paragraphs [111, 141, 154]).
Regarding claim 9, the combination of Di Girolamo and Nakashima further teaches wherein the resource specifying signal includes resource information on a second plurality of random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the preamble for random access (a second RACH/RA interval/time includes plurality of random access frequencies, paragraph [111], that are arranged at an identical time slot and having different frequencies, Fig. 10, wherein these random access frequencies are used in a same assignment period).
Regarding claim 11, Di Girolamo further teaches wherein the second process comprises: 
determining whether the unlicensed band is available (determining whether the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]), wherein the transmitting is executed upon the unlicensed band is available (wherein the transmitting is executed upon determining that the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]). 

Claims 3, 7, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) in view of US 2010/0195636 A1 to Nakashima et al. (hereafter refers as Nakashima) as applied to claims above, and further in view of US 2018/0132273 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 3, 7, 10, 14 and 18, the combination of Di Girolamo and Nakashima teaches a time interval between identical times including the first identical time and the second identical time (a time between RACH subframes/intervals, each interval including a plurality of frequencies located at identical time, see Di Girolamo, paragraphs [121, 127, 159-161, 165, 178], see Nakashima, Fig. 10).
“includes resource information” on the time interval.
Zhang teaches receiving a resource specifying signal includes resource information on a time interval between times (a UE receives a configuration, specifying RA resources for the UE to transmit preamble, from an eNB, wherein the configuration comprises preamble periods and interval between the periods, paragraphs [46-48, 92] and Fig. 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the resource specifying signal includes resource information on a time interval between times as taught by Zhang, with the teachings of the time interval between identical times including the first identical time and the second identical time as taught by Di Girolamo and Nakashima, for a purpose of clearly specifying the time interval by receiving the time interval from the resource specifying signal (see Zhang, paragraphs [46-48, 92] and Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0318562 A1 discloses sending indication to specify multiple TTIs for transmitting random access preamble (see Fig. 3).
US 2016/0316472 A1 discloses transmitting multiple trigger frames (see paragraph [66]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.